Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6, 8, 10-11, 13-14, 16, 19, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva et al. (US 2020/0100150) in view of Jung et al. (US 2012/0327802).

Regarding claim 1, Da Silva discloses a method for radio resource management (RRM) measurement (Da Silva, paragraph [0002], when P-cell measurements are above S-measure value, UE refrains from neighboring cell measurements), comprising: 
determining, by a terminal device, a measurement mode of the RRM measurement in following multiple measurement modes (Da Silva, paragraph [0002], when P-cell measurements are above S-measure value, UE refrains from neighboring cell measurements; paragraph [0073], UE receives measurement configuration), according to a measurement of at least one of measurement parameters used for the RRM measurement, and a threshold corresponding to each of at least one of the measurement parameters (Da Silva, paragraph [0002], when P-cell measurements are above S-measure value, UE refrains from neighboring cell measurements; paragraph [0069], determining whether to perform measurements based on whether the first and second signal measurement value is below the first and second threshold value; paragraph [0091], if PCell RSRP<s-Measure(RSRP) OR if PCell RSRQ< s-Measure(RSRQ)): 
performing the RRM measurement only on a serving cell of the terminal device (Da Silva, paragraph [0002], when P-cell measurements are above S-measure value, UE refrains from neighboring cell measurements); 
not performing the RRM measurement (Da Silva, Fig. 6, step 604 performing PCELL measurements is not performed if step 602 receive measurement configuration is not performed);
performing intra-frequency measurement (Da Silva, (Da Silva, Fig. 8, step 816; paragraph [0004], measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells) based on first information configured for measurement (Da Silva, paragraph [0064], determining whether to perform measurements based on whether the first signal measurement value is below the first threshold value); 
performing inter-frequency measurement or inter-Radio Access Technologies (inter- RAT) measurement (Da Silva, paragraph [0004], measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells) based on first information configured for measurement (Da Silva, paragraph [0064], determining whether to perform measurements based on whether the first signal measurement value is below the first threshold value); 
performing intra-frequency measurement (Da Silva, paragraph [0004], measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells) based on second information configured for measurement (Da Silva, paragraph [0069], determining whether to perform measurements based on whether the first and second signal measurement value is below the first and second threshold value; paragraph [0091], if PCell RSRP<s-Measure(RSRP) OR if PCell RSRQ< s-Measure(RSRQ)) if a measurement of at least one of the measurement parameters is less than the corresponding second threshold (Da Silva, Fig. 8; paragraph [0069], determining whether to perform measurements based on whether the first and second signal measurement value is below the first and second threshold value; paragraph [0091], if PCell RSRP<s-Measure(RSRP) OR if PCell RSRQ< s-Measure(RSRQ)); and 
performing inter-frequency measurement or inter-RAT measurement (Da Silva, paragraph [0004], measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells) based on the second information configured for measurement (Da Silva, paragraph [0069], determining whether to perform measurements based on whether the first and second signal measurement value is below the first and second threshold value; paragraph [0091], if PCell RSRP<s-Measure(RSRP) OR if PCell RSRQ< s-Measure(RSRQ)).  

Da Silva does not explicitly disclose determining a measurement mode according to when a measurement of at least one of the measurement parameters is greater than the corresponding second threshold and is less than the corresponding first threshold.

Jung discloses a method for radio resource management (RRM) measurement (Jung, paragraph [0006], performs measurements on a cell or frequency to be measured), comprising:
determining, by a terminal device, a measurement mode of the RRM measurement in following multiple measurement modes (Jung, paragraph [0006], performs measurements on a cell or frequency to be measured), according to a measurement of at least one of measurement parameters used for the RRM measurement, and a threshold corresponding to each of at least one of the measurement parameters (Jung, paragraph [0009], determine management object based on comparing reference quality value with a plurality of threshold values and performing measurement on the management object): 
performing the RRM measurement only on a serving cell of the terminal device (Jung, paragraph [0012], management object include the plurality of serving cells); 
performing intra-frequency measurement based on first information configured for measurement (Jung, paragraph [0013], second management object includes serving cells and neighbor cell on frequencies corresponding to the serving cells) if a measurement of at least one of the measurement parameters is greater than a corresponding second threshold and is less than a corresponding first threshold (Jung, paragraph [0011], when the reference quality value is between the first threshold and the second threshold, second management object may be determined); 
performing inter-frequency measurement or inter-Radio Access Technologies (inter- RAT) measurement (Jung, paragraph [0014], third management object includes serving cells and neighbor cell on non-serving frequencies) based on first information configured for measurement (Jung, paragraph [0011], when the reference quality value is smaller than the first threshold, third management object may be determined).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determine a measurement mode according to when a measurement of at least one of the measurement parameters is greater than the corresponding second threshold and is less than the corresponding first threshold, in the invention of Da Silva.  The motivation to combine the references would have been to efficiently use radio resources.

Regarding claim 3, Da Silva in view of Jung discloses the method according to claim 1, wherein at least one of the measurement parameters comprises at least one of following measurement parameters: 
reference signal receiving power RSRP, reference signal receiving quality RSRQ, reference signal-signal to interference plus noise ratio RS-SINR, moving speed of the terminal device, temporal change rate of RSRP, temporal change rate of RSRQ, temporal change rate of RS-SINR, and a measured number of cells (Da Silva, paragraph [0070], RSRP, RSRQ, SINR).  

Regarding claim 6, Da Silva in view of Jung discloses the method according to claim 1, further comprising: 
acquiring, by the terminal device, the threshold corresponding to each of at least one of the measurement parameters stored in the terminal device (Da Silva, Fig. 8, step 802 receive s-measure values); or 
receiving, by the terminal device, first indication information, wherein the first indication information is used for indicating the threshold corresponding to each of at least one of the measurement parameters (Da Silva, Fig. 8, step 802 receive s-measure values).  

Regarding claim 8, Da Silva in view of Jung discloses the method according to claim 1, further comprising: receiving, by the terminal device, second indication information, wherein the second indication information is used for indicating the measurement mode of the RRM measurement among the multiple measurement modes (Da Silva, Fig. 8; paragraph [0080], network can configure multiple s-Measure thresholds , one per each of two or more measurement quantities), wherein the determining, by the terminal device, the measurement mode of the RRM measurement in the multiple measurement modes comprises: determining, by the terminal device, the measurement mode of the RRM measurement according to the second indication information (Da Silva, Fig. 8; paragraph [0080], network can configure multiple s-Measure thresholds , one per each of two or more measurement quantities).  

Regarding claim 10, Da Silva in view of Jung discloses the method according to claim 1, further comprising: 
acquiring, by the terminal device, at least one of the first information configured for measurement or the second information configured for measurement stored in the terminal device (Da Silva, Fig. 8, step 802 receive s-measure values; paragraph [0080], network can configure multiple s-Measure thresholds , one per each of two or more measurement quantities); or 
receiving, by the terminal device, third indication information, wherein the third indication information is used for indicating at least one of the first information configured for measurement or the second information configured for measurement (Da Silva, Fig. 8, step 802 receive s-measure values; paragraph [0080], network can configure multiple s-Measure thresholds , one per each of two or more measurement quantities).  

Claim 11 is rejected under substantially the same rationale as claim 6.

Claim 13 is rejected under substantially the same rationale as claims 6 and 10.

Claim 14 is rejected under substantially the same rationale as claim 1.  Da Silva further discloses a memory, configured to store a computer program; and a processor, configured to call and run the computer program stored in the memory (Da Silva, Fig. 4, memory 64, processors 62; paragraph [0062]).

Claims 16, 19, 21 and 23 are rejected under substantially the same rationale as claims 3, 6, 8 and 10, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 7, 9, 12, 17-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva in view of Jung, and further in view of Palenius et al. (US 2019/0069192).

Regarding claim 4, Da Silva in view of Jung discloses the method according to claim 1. 
Da Silva does not explicitly disclose, but Palenius discloses wherein the terminal device is in an RRC idle state, and the RRM measurement comprises intra-frequency measurement (Palenius, paragraph [0350]-[0351], RRC idle state measurement of intra-frequency carrier).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to perform RRM measurements when the terminal device is in an RRC idle state in the invention of Da Silva.  The motivation to combine the references would have been to follow conventional standards.

Regarding claim 5, Da Silva in view of Jung discloses the method according to claim 1, wherein the RRM measurement comprises inter-frequency measurement or inter-RAT measurement (Da Silva, paragraph [0004], measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells), and 
the determining, by the terminal device, the measurement mode according to the measurement of at least one of the measurement parameters used for the RRM measurement and the threshold corresponding to each of the at least one of the measurement parameters (Da Silva, paragraph [0002], when P-cell measurements are above S-measure value, UE refrains from neighboring cell measurements; paragraph [0069], determining whether to perform measurements based on whether the first and second signal measurement value is below the first and second threshold value; paragraph [0091], if PCell RSRP<s-Measure(RSRP) OR if PCell RSRQ< s-Measure(RSRQ)) comprises: 
determining, by the terminal device, not to perform the intra-frequency measurement if a measurement of at least one of the measurement parameters is greater than the corresponding first threshold (Da Silva, Fig. 8, paragraph [0002], when P-cell measurements are above S-measure value, UE refrains from neighboring cell measurements); 
determining, by the terminal device, to perform the intra-frequency measurement based on the first information configured for measurement (Da Silva, paragraph [0004], measurements of intra-frequency, inter-frequency and inter-RAT neighboring cells) if a measurement at least one of the measurement parameters is greater than the corresponding second threshold and a measurement of at least one of the measurement parameters is less than the corresponding first threshold (Jung, paragraph [0011], when the reference quality value is between the first threshold and the second threshold, second management object may be determined; paragraph [0013], second management object includes serving cells and neighbor cell on frequencies corresponding to the serving cells); and 
determining, by the terminal device, to perform the intra-frequency measurement based on the second information configured for measurement if a measurement of at least one of the measurement parameters is less than the corresponding second threshold (Da Silva, Fig. 8; paragraph [0069], determining whether to perform measurements based on whether the first and second signal measurement value is below the first and second threshold value; paragraph [0091], if PCell RSRP<s-Measure(RSRP) OR if PCell RSRQ< s-Measure(RSRQ)).  

Da Silva in view of Jung does not explicitly disclose, but Palenius discloses wherein the terminal device is in an RRC idle state, and the RRM measurement comprises intra-frequency measurement (Palenius, paragraph [0350]-[0351], RRC idle state measurement of intra-frequency carrier), and a priority of frequency of the inter-frequency measurement or the inter-RAT measurement is lower than or equal to a priority of a currently used frequency (Palenius, paragraph [0282], measurement of inter-frequency cells at lower priority; paragraph [0293]-[0294], measurement of inter-RAT cells at lower priority).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to perform RRM measurements when the terminal device is in an RRC idle state and where a priority of frequency of the inter-frequency measurement or the inter-RAT measurement is lower than or equal to a priority of a currently used frequency, in the invention of Da Silva.  The motivation to combine the references would have been to follow conventional standards.

Regarding claim 7, Da Silva in view of Jung discloses the method according to claim 6.
Da Silva does not explicitly disclose, but Palenius discloses wherein the first indication information is carried in radio resource control RRC signaling, media access control MAC signaling, or a broadcast message (Palenius, paragraph [0125], thresholds signaled by broadcast signaling).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for thresholds to be signaled by broadcast signaling in the invention of Da Silva.  The motivation to combine the references would have been to inform the terminal of the thresholds.

Regarding claim 9, Da Silva in view of Jung discloses the method according to claim 8.  
Da Silva does not explicitly disclose, but Palenius discloses wherein the second indication information is carried in a physical downlink control channel (PDCCH), radio resource control (RRC) signaling, medium access control (MAC) signaling, or a broadcast message (Palenius, paragraph [0127], configuration signaled by broadcast signaling).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for second indication information to be signaled by broadcast signaling in the invention of Da Silva.  The motivation to combine the references would have been to inform the terminal of the thresholds.

Claims 12 is rejected under substantially the same rationale as claim 7.

Claims 17-18, 20 and 22 are rejected under substantially the same rationale as claims 4-5, 7 and 9, respectively.


Response to Arguments
Applicant's arguments filed September 28, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because the different management objects of Jung are allegedly not “first information configured for measurement” and “second information configured for measurement.”  However, this is  incorrect.  Firstly, the different management objects of Jung are different pieces of information.  Secondly, Da Silva also discloses the claimed different “first information configured for measurement” and “second information configured for measurement.”  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466